Citation Nr: 1810833	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a video conference hearing in July 2013.  He failed to report and therefore, his request is withdrawn.  38 C.F.R. § 20.704 (d) (2017).

The appeal was remanded by the Board in February 2015 and in June 2017 for further development, which has been completed.


FINDINGS OF FACT

1.  Chronic lumbosacral strain manifests with pain, muscle spasm and forward flexion not approximating 30 degrees or less including as a result of functional impairment; ankylosis, IVDS, and neurologic impairment have not been shown.

2.  The Veteran's service-connected chronic lumbosacral strain does not prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chronic lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for establishing entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking a higher rating for his chronic lumbosacral strain.  This claim arises from a grant of service connection, which awarded an initial evaluation of 20 percent, effective August 26, 2009.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. quoting 38 C.F.R. § 4.40.

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).  Furthermore, the Court has held that VA examinations must comply with Section 4.59 to be adequate.  Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016). 

VA regulations provide disabilities relating to the back may be rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, respectively.  38 C.F.R. § 4.71a. 

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1

VA regulations provide that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, and lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Formula, Note 2, Plate V.

Under the IVDS formula, a 40 percent rating is warranted for such episodes having a total duration of at least four weeks but less than six during a twelve month period.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during a twelve month period.  VA regulations define incapacitating episodes as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran underwent a VA examination in March 2010.  Forward flexion was from 0 to 55 degrees.  The examiner noted pain with active motion and following repetitive motion; there was no additional limitation of motion on repetition testing.  The examiner noted normal muscle strength, reflexes, and sensory exam.  The examiner indicated the back disability had a significant effect on the Veteran's usual occupation as a tire loading truck driver, with problems lifting and carrying.  The Veteran denied having lost any time from work due to his back pain.

In May 2010 VA treatment records, the Veteran presented with localized, chronic back pain that worsens with position change.  Examination by VA clinicians noted minimal tenderness of the lumber spine and normal range of motion.  In February 2012 VA treatment records, the Veteran reported chronic back pain radiating to his left leg, but denied numbness, tingling, weakness and incontinence.  Neurological examination showed normal strength and intact sensation. 

The Veteran was afforded another VA examination in September 2012.  He reported a flare-up had occurred 1 to 2 months prior, lasting 3 weeks.  Examination showed forward flexion to 70 degrees with objective evidence of painful motion beginning at 70 degrees.  Repetitive testing did not result in further loss of motion.  The examiner noted functional loss was due to less movement than normal and pain on movement.  The Veteran reported mild radicular pain of the bilateral lower extremities, but the examiner did not find any radiculopathy or IVDS.  The sensory examination was normal.  Straight leg tests were negative.  The examiner indicated the back disability had no impact on the Veteran's ability to work.

At a VA examination in May 2016 the Veteran reported that he cannot stand for long periods or bend over without marked increased in pain.  The examiner provided conflicting findings regarding whether ankylosis was present.  He also indicated that the Veteran's morbid obesity was the main restrictor of movement, as opposed to the back disability itself. 

In June 2017, the Board determined that the May 2016 VA examination report was inadequate for adjudication.  The Board remanded the appeal for a new VA examination and opinion to clarify the 2016 findings.  

At a VA examination in June 2017 by a different VA examiner, the Veteran reported pain radiated down the back of his legs to his knees after prolonged standing and sitting.  He also reported flares that consisted of increased pain and throbbing, and difficulty bending to over to put on his shoes and socks.  Examination revealed forward flexion to 60 degrees, with pain throughout the range of motion.  However, neither pain nor repetitive use testing resulted in additional functional loss or limitation of motion.  The examiner further opined that pain, weakness, fatigability and incoordination did not limit functional ability during flares.  The examiner was unable to perform passive range of motion testing as it was not medically appropriate, but did he note the presence of pain on nonweight bearing motion.  No pain was observed on weight bearing motion.  The reflex and sensory examination was normal.  The examiner indicated that ankylosis, IVDS, and radiculopathy were absent.  He also indicated there were no other neurological abnormalities.  The examiner stated that the back disability would have a significant impact on the Veteran's ability to work, and specifically it would impair load bearing activities. 

In compliance with the Board's directives, the examiner reviewed and reconciled the inconsistent findings noted in the May 2016 examination report.  The examiner clarified that the current examination confirmed a lack of ankylosis.  With respect to the May 2016 examiner's finding that the main factor in restricted movement was the Veteran's obesity, the examiner indicated that the range of motion shown on the current was specifically caused by the lower back condition.

After reviewing the evidence, the Board finds that a higher rating is not warranted.  A 40 percent rating requires forward flexion limited to at least 30 degrees.  A 50 percent rating requires ankylosis. See 38 C.F.R. § 4.71a, DC 5237.  The cumulative and competent evidence demonstrates that the chronic lumbar spine disability has not resulted with limitation of forward flexion to 30 degrees at any point during the appeal period.  38 C.F.R. §§ 4.3, 4.7. 4.71a, DC 5237.  The multiple VA examination reports and VA treatment records show that forward flexion was never less than 45 degrees even with consideration of functional impairment under 38 C.F.R. § 4.40 and § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence does not show functional loss of such severity that a higher rating is warranted.  At the initial 2010 VA examination, forward flexion was possible to 70 degrees and repetitive motion tests did not result in additional limitation of motion.  Even considering the point at which pain prevented further flexion, this degree of flexion is well beyond the 30 degrees or less that would support a higher rating.  The June 2017 VA examiner noted flexion was possible to 60 degrees and opined that there was no additional limitation in functional ability upon flares or with repetitive use.  The repetitive motion testing at the examination did not reflect any additional loss of motion.  

While the Veteran's statements demonstrate that there may be some additional functional limitation with repeated use over time and upon flares, the evidence does not show that such functional limitation causes forward flexion motion limited beyond that demonstrated by his objective range of motion measurements at the aforementioned exams.  In short, the back disability has not more nearly approximated 30 degrees, corresponding to a 40 percent rating at any point during the appeal period even considering functional impairment.  A higher, 40 percent rating is not warranted.

Additionally, the VA examination reports and VA treatment records do not support a finding of any ankylosis affecting the thoracolumbar spine.  Thus, an even higher, 50 percent rating is not warranted.  The Board finds the examinations and reports are competent and probative evidence against the claim because the VA examiners and clinicians have the appropriate training, expertise and knowledge to evaluate this disability.  

The Board has also considered whether a higher rating may be attained through application of the Formula for Rating IVDS based on incapacitating episodes.  In particular, the Veteran reports debilitating muscle spasms requiring several days of incapacitation to recuperate.  See February 2011 Notice of Disagreement.  In September 20112 VA examination, the Veteran also reported flares lasting 3 weeks.  The Board notes that the Veteran does not have a diagnosis of IVDS.  Moreover, regulations define incapacitating episodes as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  VA treatment records do not show bed rest and treatment was prescribed by a physician for a total duration of at least 4 weeks in any 12 month period.  Accordingly, a 40 percent rating under the IVDS Formula is not warranted.  

Finally, the Board notes that the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  

Based on review of the lay and medical evidence, the Board declines to assign separate ratings for radiculopathy.  The probative evidence, consisting of objective neurological evaluations, does not support a finding of associated neurologic impairment.  The Board notes that the Veteran is competent to report that he experiences radiating pain and intermittent weakness to his bilateral lower extremities.  See February 2011 notice of disagreement; see also Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to assess lumbar radiculopathy or any associated neurologic impairment.  Although the September 2012 VA examiner noted subjective symptoms of radicular pain, it was indicated that no radiculopathy was present.  The reflexes and sensory examinations were normal.  Other VA examiners also specified that there was no radiculopathy or other neurologic abnormalities.  In short, the most probative evidence fails to show neurologic impairment that warrants a separate rating.

The Board acknowledges that in advancing this appeal, the Veteran, believes that his disability is more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of his symptoms.  A rating in excess of 20 percent is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are no additional expressly or reasonably raised issues presented on the record. 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).

In cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Board must evaluate whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would have justified a TDIU.  See 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16 (b).

The Veteran is only service-connected for chronic lumbar strain rated 20 percent.  As such, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  Consequently, the only remaining question in this case is whether there is evidence of unemployability due to the service-connected back disability such that referral for further consideration is warranted under 38 C.F.R. § 4.16 (b). 

Based on its review of the evidence, the Board does not find that referral of the Veteran's claim is warranted. 

The Veteran last worked as a tire delivery driver in May 2012.  He indicated that he left this job due to his back disability.  See November 2012 VA 21-8940.  An august 2009 VA physical therapy treatment note reflects that the Veteran's tire delivery driver job duties included transporting tires off a truck, and lifting, rolling, climbing, and sitting for long periods.  

The evidence of record reflects that the Veteran would have likely have some difficulty performing some aspects of his prior employment which involved heavy lifting.  Notably, the Veteran would have problems lifting and carrying heavy items, and with load bearing activities.  See March 2010 and June 2017 VA examination reports.  However, the Veteran is not shown to be precluded from performing light physical or even sedentary employment due to his service-connected disability.  

The Veteran has completed high school and one year of college.  See November 2012 VA 21-8940.  This suggests that the Veteran is capable of obtaining and performing more sedentary work in an office setting or similar environment.  

Moreover, there is no evidence that the Veteran is prevented from performing work that is similar to what he is familiar with.  For instance, the Veteran appears to be capable of continuing to drive a truck, so long as it does not include a lot of loading and unloading heavy cargo.  The Veteran also indicated on his VA Form 21-8940 that he had applied for a paper printing job, which suggests that he has the skills to perform such work.  As such, the Veteran's service connected disability does not prevent him from securing work as a truck driver, which is consistent with his prior training and work history.

As such, there is no indication that the Veteran is precluded from substantially gainful occupation commiserate with his prior job experience, training and education.  Therefore, referral of the matter to the Director of Compensation Services for consideration of TDIU under 38 C.F.R. § 4.16 (b) is not warranted.


ORDER

An initial disability rating in excess of 20 percent for chronic lumbosacral strain is denied.

TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


